COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              SANDRA DELLAIRO, WIDOW OF
               NATHAN DELLAIRO, DECEASED
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 0177-14-1                                            PER CURIAM
                                                                                     JUNE 3, 2014
              ROUNTREE CONSTRUCTION COMPANY, INC. AND
               COMMONWEALTH CONTRACTORS GROUP
               SELF-INSURANCE ASSOCIATION/LANDIN INCORPORATED


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (John H. Klein; Montagna, Klein, Camden LLP , on brief), for
                               appellant.

                               (Daniel E. Lynch; John T. Cornett, Jr.; Lynch & Cornett, PC, on
                               brief), for appellees.


                     Sandra Dellairo (claimant) appeals from a January 3, 2014 decision of the Workers’

              Compensation Commission denying her claim for death benefits following the death of her

              husband after he underwent medical treatment for his September 18, 2009 work injury. On

              appeal, claimant contends the commission “erred in finding that [she] failed to meet her burden

              of proof by establishing causal connection between the June 15, 2011 cervical epidural injection

              and the employee’s death on June 19, 2011.” Upon reviewing the record and the parties’ briefs,

              we conclude that this appeal is without merit. Accordingly, we summarily affirm the

              commission’s decision. Rule 5A:27.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
opinion. See Dellairo v. Rountree Constr. Co., Inc., VWC File No. VA00000162954 (Jan. 3,

2014). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-